 
EXHIBIT 10.1
 
TERMINATION AGREEMENT
 
This Termination Agreement (this “Agreement”) is made and entered into as of
September 29, 2017 (the “Effective Date”), by and between Evolution Venture
Partners LLC (“EVP”) and Wound Management Technologies, Inc. (“WNDM”). EVP and
WNDM are sometimes each referred to herein as a “Party” and collectively, as the
“Parties”.
 
W I T N E S E T H:
 
WHEREAS, EVP, WNDM and Middlebury Securities, LLC (“Middlebury”) are parties to
that certain letter agreement, dated April 26, 2016, copy of which is attached
hereto as Exhibit A (the “Letter Agreement”); and
 
WHEREAS, pursuant to the Letter Agreement, among other things, WNDM issued to
EVP a Warrant to Purchase Shares of Common Stock of WNDM, dated April 26, 2016,
a copy of which is attached hereto as Exhibit B (the “Warrant”); and
 
WHEREAS, WNDM has learned that Middlebury terminated its charter on or about
July 27, 2016; and
 
WHEREAS, by letter dated September 22, 2017, to EVP and Middlebury, WNDM
terminated the Letter Agreement; and
 
WHEREAS, in order to settle and resolve all matters between the Parties, the
Parties desire to terminate their business relationship on the terms set forth
below;
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereby agree as follows:
 
1.           Termination of Letter Agreement. Effective as of September 22, 2017
(the “Letter Agreement Termination Date”), the Letter Agreement shall be deemed
to have been terminated and of no further force or effect. The Parties agree
that notwithstanding anything in the Letter Agreement or the Termination Letter
to the contrary, any term or provision in the Letter Agreement that expressly
survives the termination or expiration of the Letter Agreement shall be deemed
to have terminated as of the Letter Agreement Termination Date.
 
2.           Termination of Warrant. Effective as of the Effective Date, the
Parties agree that the Warrant shall be deemed to have been terminated and of no
further force or effect. Within three (3) days following the Effective Date, EVP
will deliver to WNDM the original Warrant marked “canceled”.
 
 
1

 
 
3.            Settlement Payment. In consideration for agreeing to the
provisions of this Agreement, within three (3) days following the delivery by
EVP to WNDM of the original Warrant marked “canceled” as provided in Section 2
above, WNDM shall issue to EVP 750,000 shares of common stock, par value $0.001
per share, of WNDM (the “WNDM Common Stock”), it being agreed and understood
that EVP hereby instructs WNDM to issue such shares in the following manner, (i)
500,000 shares to EVP; and (ii) 250,000 shares to John D. Lane. In consideration
for being issued such shares, EVP and John D. Lane (each, an “EVP Designee”)
hereby represents and warrant to WNDM as follows:
 
(a)           Each EVP Designee has received all information such EVP Designee
considers necessary or advisable to make a decision to accept the shares of WNDM
Common Stock being issued to such EVP Designee under this Agreement (the
“Subject Shares”), and has had an opportunity to inspect relevant documents
relating to WNDM as requested by such EVP Designee. Such EVP Designee
acknowledges that all documents, records and books pertaining to WNDM which such
EVP Designee has requested have been made available for inspection by such EVP
Designee. Such EVP Designee has had a reasonable opportunity to ask questions of
and receive answers and to request additional relevant information from a person
or persons acting on behalf of WNDM concerning WNDM and all such questions have
been answered to the full satisfaction of such EVP Designee and such information
requested has been provided by WNDM.
 
(b)           Each such EVP Designee is an “accredited investor,” within the
meaning of Rule 501(a) of Regulation D under the Securities Act of 1933, as
amended.
 
(c)           Each such EVP Designee acknowledges that it is acquiring the
Subject Shares for its own account and for the purpose of investment and not
with a view to any distribution or resale thereof within the meaning of the Act,
and any applicable state or other securities laws (“State Acts”). Such EVP
Designee person further agrees that it will not sell, assign, transfer or
otherwise dispose of any of such Subject Shares in violation of the Act or State
Acts and acknowledges that, in taking unregistered securities, it must continue
to bear the economic risk of its investment for an indefinite period of time
because of the fact that such Subject Shares have not been registered under the
Act or State Acts and further realizes that the Subject Shares cannot be sold
unless subsequently registered under the Act and State Acts or an exemption from
such registration is available. Such EVP Designee further agrees that WNDM is
not assuming any obligation to register the Subject Shares. Furthermore, such
EVP Designee acknowledges and agrees that the certificates evidencing the
Subject Shares will contain a legend or legend consistent with the provisions of
this subsection (c).
 
 
 
2

 
 
4.           Release.
 
(a)           As a material inducement to WNDM to enter into this Agreement, and
except for the covenants and agreements of WNDM provided for in this Agreement,
EVP, on its own behalf and on behalf of its equityholders, managers, officers,
affiliates, heirs, dependents, successors and assigns, or any of them
(collectively, the “EVP Group”) hereby irrevocably and unconditionally release,
acquit and forever discharge WNDM and its successors, assigns, agents, members,
directors, officers, employees, representatives, subsidiaries and affiliates and
all persons acting by, through, under or in concert with any of them
(collectively, the “WNDM Group”), or any of them, from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorneys’ fees and costs actually
incurred), of any nature whatsoever, known or unknown (“EVP Group Claims”) which
the EVP Group now have, own, hold, or which the EVP Group at any time heretofore
had, owned or held against any of the WNDM Group, including, but not limited to:
(i) all EVP Group Claims related to EVP’s engagement with WNDM; (ii) all EVP
Group Claims of breach of an implied or express contract, negligent or
intentional infliction of emotional distress, libel, defamation, breach of
privacy, fraud, breach of any implied covenant of good faith and fair dealing
and any other federal, state, or local common law or statutory claims, whether
in tort or in contract; (iii) all EVP Group Claims arising under any federal,
state or local regulation, law, code or statute; and (iv) all EVP Group Claims
relating to any agreement, arrangement or understanding that any member of the
EVP Group has, or may have, with any member of the WNDM Group (but specifically
excluding this Agreement) for anything occurring prior to the Effective Date,
including, without limitation, the Letter Agreement and the Warrant. EVP, on its
own behalf and on behalf of the other members of the EVP Group, represents that
they have not heretofore assigned or transferred, or purported to assign or
transfer, to any person or entity, any EVP Group Claim or any portion thereof or
interest therein.
 
(b)           As a material inducement to EVP to enter into this Agreement, and
except for the covenants and agreements of EVP provided for in this Agreement,
WNDM, on its own behalf and on behalf of the other members of the WNDM Group,
hereby irrevocably and unconditionally release, acquit and forever discharge the
EVP Group, or any of them (including EVP), from any and all charges, complaints,
claims, liabilities, obligations, promises, agreements, controversies, damages,
actions, causes of action, suits, rights, demands, costs, losses, debts and
expenses (including attorneys’ fees and costs actually incurred), of any nature
whatsoever, known or unknown (“WNDM Group Claims”) which the WNDM Group now has,
own, hold, or which the WNDM Group at any time heretofore had, owned or held
against any member of the EVP Group, including, but not limited to: (i) all WNDM
Group Claims related to WNDM’s engagement of EVP; (ii) all WNDM Group Claims of
breach of an implied or express contract, negligent or intentional infliction of
emotional distress, libel, defamation, breach of privacy, fraud, breach of any
implied covenant of good faith and fair dealing and any other federal, state, or
local common law or statutory claims, whether in tort or in contract; (iii) all
WNDM Group Claims arising under any federal, state or local regulation, law,
code or statute; and (iv) all WNDM Group Claims relating to any agreement,
arrangement or understanding that any member of the WNDM Group has, or may have,
with any member of the EVP Group (but specifically excluding this Agreement) for
anything occurring prior to the Effective Date, including, without limitation,
the Letter Agreement and the Warrant. WNDM, on its own behalf and on behalf of
the other members of the WNDM Group, represents that they have not heretofore
assigned or transferred, or purported to assign or transfer, to any person or
entity, any WNDM Group Claim or any portion thereof or interest therein.
 
(c)           EVP, on its own behalf and on behalf of the other members of the
EVP Group, agrees not to make any disparaging or negative statements, written or
verbal, regarding any member of the WNDM Group at any time in the future,
whether such statement is true or false, except as required by law or in defense
of any legal action brought by any member of the WNDM Group against any member
of the EVP Group in violation of this Agreement. WNDM, on its own behalf and on
behalf of the other members of the WNDM Group, agrees not to make any
disparaging or negative statements, written or verbal, regarding any member of
the EVP Group at any time in the future, whether such statement be true or
false, except as required by law or in defense of any legal action brought by
any member of the EVP Group against any member of the WNDM Group in violation of
this Agreement.
 
 
 
3

 
 
5.           Representations and Warranties. Each Party hereby represents and
warrants to each other Party that the following representations and warranties
are true and correct as of the date hereof: (a) such Party is fully competent to
execute, deliver and perform this Agreement; (ii) this Agreement has been duly
executed and delivered by such Party and constitutes a legal, valid and binding
obligation of such Party, enforceable against such Party in accordance with its
terms, except as may be limited by applicable bankruptcy, insolvency or similar
laws affecting creditors’ rights generally or the availability of equitable
remedies; and (iii) neither the execution, delivery or performance of this
Agreement nor the consummation of the transactions contemplated hereby or
thereby will: (1) conflict with, or result in a violation or breach of the
terms, conditions or provisions of, or constitute a default under any agreement,
indenture or other instrument under which such Party is bound or subject; or (2)
violate or conflict with any judgment, decree, order, statute, rule or
regulation of any court or any public, governmental or regulatory agency or body
having jurisdiction over such Party.
 
6.           Miscellaneous.
 
(a)           Any notice or communication hereunder must be in writing and given
by depositing the same in the United States mail, addressed to the Party to be
notified, postage prepaid and registered or certified with return receipt
requested, or by delivering the same in person or by email transmission. Such
notice shall be deemed received on the date on which it is hand-delivered or
delivered by email transmission, or on the third business day following the date
on which it is so mailed. For purposes of notice, the addresses of the Parties
shall be as follows:
 
 
If to WNDM:
Wound Management Technologies, Inc.
Attn: J. Michael Carmena,
            Chief Financial Officer
 
 
 
If to EVP:
 
Evolution Venture Partners LLC
Attn: John Andreadis
          Managing Partner
 

Any Party may change its address for notice by written notice given to the other
party in accordance with this Section.
 
(b)           This Agreement contains the entire agreement among the Parties
relating to the subject matter hereof and supersedes any prior agreement,
arrangement or understanding, oral or written, among the Parties with respect to
the subject matter hereof. The members of the WNDM Group and EVP Group that are
not parties to this Agreement are deemed to be third-party beneficiaries of this
Agreement.
 
(c)           No alterations, amendments, waiver, or any other change in any
term or provision of this Agreement shall be valid or binding on any Party
unless the same shall have been agreed to in writing by all of the Parties. No
waiver or default of any term of this Agreement shall be deemed a waiver of any
subsequent breach or default of the same or similar nature. This Agreement may
not be changed except by written agreement signed by both Parties.
 
 
4

 
(d)           Each Party acknowledges that a refusal by such Party to perform
any covenant or agreement contained in this Agreement may cause irreparable harm
to one or more of the other Parties, for which there may be no adequate remedy
at law and for which the ascertainment of damages would be difficult. Therefore,
the Parties agree that in any such case, the other Party or Parties shall be
entitled, in addition to, and without having to prove the inadequacy of, other
remedies at law, to specific performance of this Agreement, as well as
injunctive relief (without being required to post bond or other security).
 
(e)           In the event it becomes necessary to bring suit to enforce any
provision of this Agreement, the prevailing Party shall be entitled to recover,
in addition to any other award, reasonable legal costs, including court costs
and attorney’s fees, from the non-prevailing Party or Parties.
 
(f)           If any provision of this Agreement is held to be unenforceable or
invalid, the remaining provisions of this Agreement will remain in effect.
 
(g)           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Texas, regardless of the laws that might
otherwise govern under applicable principles of conflicts of law thereof. Each
Party irrevocably submits to the exclusive jurisdiction of the Federal District
Court for the Northern District of Texas (the “District Court”) for the purposes
of any suit, action or other proceeding arising out of this Agreement. Each
Party agrees to commence any action, suit or proceeding relating to this
Agreement in the District Court. Each Party further agrees that service of any
process, summons, notice or document by registered mail to such Party’s
respective address set forth in Section 6(a) above shall be effective service of
process. Each Party irrevocably and unconditionally waives any objection to the
laying of venue of any action, suit or proceeding arising out of this Agreement
in the District Court, and hereby further irrevocably and unconditionally waives
and shall not assert by way of motion, defense, or otherwise, in any such
Proceeding, any claim that it is not subject personally to the jurisdiction of
the District Court, that its property is exempt or immune from attachment or
execution, that such proceeding is brought in an inconvenient forum, that the
venue of the proceeding is improper, or that the Agreement may not be enforced
in or by the District Court.
 
(h)           This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same instrument. For purposes of this Agreement, use of a facsimile, e-mail
or other electronic medium shall have the same force and effect as an original
signature.
 
 
 
 
5

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 
 
EVOLUTION VENTURE PARTNERS LLC
 
By: /s/ John Andreadis 

       John Andreadis
       Managing Partner

 
 
 
WOUND MANAGEMENT TECHNOLOGIES, INC.
 
By: /s/ Michael Carmena 

      J. Michael Carmena,
      Chief Financial Officer

 
Each EVP Designee hereby executes this Agreement for the purpose of making the
representations and warranties set forth in Section 3 above:
 
 
 
EVOLUTION VENTURE PARTNERS LLC
 
By: /s/ John Andreadis 

       John Andreadis
       Managing Partner

 

 
 
 
        /s/ John D. Lane
        John D. Lane
 
 
 
 

 
 
 
 6


 